Name: Commission Regulation (EU) NoÃ 936/2012 of 4Ã October 2012 on amending the Annexes to Regulation (EC) NoÃ 1896/2006 of the European Parliament and of the Council creating a European order for payment procedure
 Type: Regulation
 Subject Matter: justice;  documentation;  civil law;  European construction;  Europe
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 283/1 COMMISSION REGULATION (EU) No 936/2012 of 4 October 2012 on amending the Annexes to Regulation (EC) No 1896/2006 of the European Parliament and of the Council creating a European order for payment procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1896/2006 of the European Parliament and of the Council of 12 December 2006 creating a European order for payment procedure (1), and in particular Article 30 thereof, Whereas: (1) Since the entry into force of Regulation (EC) No 1896/2006 it has become apparent that modifications to all the Annexes to that Regulation are necessary in order to update them and to improve the practical application of the Regulation, as well as to facilitate the electronic use of the procedure in the European Judicial Atlas in Civil Matters. The standard forms in the annexes to the Regulation need amending in order to incorporate Bulgaria and Romania, update currencies and to make them easier to fill in by plaintiffs, defendants and courts. (2) Denmark, in accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, is not participating in the adoption of this Regulation, and is therefore not bound by it or subject to its application. (3) Regulation (EC) No 1896/2006 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EC) No 1896/2006 are replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States in accordance with the Treaties. Done at Brussels, 4 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 399, 30.12.2006, p.1 ANNEX I ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII